Exhibit 10.1

 



[*] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

EXCLUSIVE SUBLICENSE AGREEMENT

 

This Exclusive Sublicense Agreement (this “Agreement”) is made effective as of
August 19, 2019 (the “Effective Date”) by and between Zylö Therapeutics, Inc., a
Delaware corporation with a principal place of business at 200 Patewood Dr.,
Suite 400C, Greenville, SC 29615 (“Licensor”), and Hoth Therapeutics, Inc., a
Nevada corporation with a place of business at 1 Rockefeller Plaza Suite 1039
New York, NY 10020 (“Licensee”). Licensor and Licensee are each hereafter
referred to individually as a “Party” and together as the “Parties”.

 

WHEREAS, Licensor and Albert Einstein College of Medicine, an educational
institution (“Einstein”), entered into the Technology Transfer and License
Agreement dated November 21, 2017, as amended by the First Amendment dated July
25, 2018 and by the Second Amendment dated May 9, 2019 (collectively, the
“Einstein Agreement”), covering certain proprietary Licensed Patent Rights (as
defined below) owned by Einstein; and

 

WHEREAS, Licensee desires to obtain an exclusive license from Licensor under
such Licensed Patent Rights and Licensed Technology (as defined below) to
develop and commercialize Licensed Products; and

 

WHEREAS, Licensor desires to grant such license to Licensee on the terms and
subject to the conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties hereby agree as follows:

 

1. DEFINITIONS

 

Whenever used in the Agreement with an initial capital letter, the terms defined
in this Article 1 shall have the meanings specified.

 

1.1 “Affiliate” shall mean any corporation, firm, limited liability company,
partnership or other entity that directly controls or is controlled by or is
under common control with a Party to this Agreement. For purposes of this
Section 1.1, “control” means ownership, directly or indirectly through one or
more Affiliates, of fifty percent (50%) or more of the shares of stock entitled
to vote for the election of directors, in the case of a corporation, or fifty
percent (50%) or more of the equity interests in the case of any other type of
legal entity, status as a general partner in any partnership, or any other
arrangement whereby a Party controls or has the right to control the Board of
Directors or equivalent governing body of a corporation or other entity.

 

1.2 “Applicable Laws” shall mean the applicable laws of any jurisdiction which
are applicable to any of the Parties or their respective Affiliates in carrying
out activities hereunder or to which any of the Parties or their respective
Affiliates in carrying out the activities hereunder is subject, and shall
include all statutes, enactments, acts of legislature, laws, ordinances, rules,
regulations, notifications, guidelines, policies, directions, directives and
orders of any statutory authority, tribunal, board, or court or any central or
state government or local authority or other governmental entity in such
jurisdictions.

 



-1-

 

 

1.3 “BLA” shall mean a biologics license application (as defined in Title 21 of
the United States Code of Federal Regulations, as amended from time to time)
filed with the FDA seeking Regulatory Approval to market and sell any Licensed
Product in the United States for a particular Indication within the Field.

 

1.4 “Confidential Information” shall mean with respect to a Party (the
“Receiving Party”), all information which is disclosed by the other Party (the
“Disclosing Party”) to the Receiving Party hereunder or to any of its employees,
consultants, Affiliates, licensees or sublicensees, except to the extent that
the Receiving Party can demonstrate by written record or other suitable physical
evidence that such information, (a) as of the date of disclosure is demonstrably
known to the Receiving Party or its Affiliates other than by virtue of a prior
confidential disclosure to such Party or its Affiliates; (b) as of the date of
disclosure is in, or subsequently enters, the public domain, through no fault or
omission of the Receiving Party; (c) is obtained from a Third Party having a
lawful right to make such disclosure free from any obligation of confidentiality
to the Disclosing Party; or (d) is independently developed by or for the
Receiving Party without reference to or reliance upon any Confidential
Information of the Disclosing Party.

 

1.5 “Control” or “Controlled” shall mean with respect to any Patent Rights or
Technology, the possession by a Party of the ability to grant a license or
sublicense of such Patent Rights, or Technology as provided for herein without
violating the terms of any arrangement or agreements between such Party and any
Third Party or without requiring such Party to make undue payment to any Third
Party.

 

1.6 “Development” and “Develop” shall mean, with respect to any Licensed
Product, all activities with respect to such Licensed Product relating to
research and development, including in connection with seeking, obtaining and/or
maintaining any Regulatory Approval for such Licensed Product in the Field in
the Territory, including without limitation, all pre-clinical research and
development activities, all human clinical studies, all activities relating to
developing the ability to manufacture any Licensed Product or any component
thereof (including, without limitation, process development work), and all other
activities relating to seeking, obtaining and/or maintaining any Regulatory
Approvals from the FDA and/or any Foreign Regulatory Authority.

 

1.7 “Drug Approval Application” shall mean any application for Regulatory
Approval (including pricing and reimbursement approvals) required prior to any
commercial sale or use of a Licensed Product in any country or jurisdiction in
the Territory, including, without limitation, (a) any BLA, NDA or MAA filed with
the FDA or any Foreign Regulatory Authority, and (b) any equivalent application
filed with any Foreign Regulatory Authority for Regulatory Approval (including
pricing and reimbursement approvals) required prior to any commercial sale or
use of a Licensed Product in any country or jurisdiction in the Territory.

 

1.8 “Field” shall mean all therapeutic uses related to lupus in human beings,
subject to the Field Expansion Rights in Section 2.1.6(a).

 



-2-

 

 

1.9 “First Commercial Sale” shall mean, on a country-by-country basis, the date
of the first arm’s length transaction, transfer or disposition for value to a
Third Party of a Licensed Product by or on behalf of Licensee or any Affiliate
or Sublicensee of Licensee in such country, excluding, however, transfers or
dispositions of Licensed Product, without consideration: (i) in connection with
patient assistance programs; (ii) for charitable or promotional purposes; (iii)
for preclinical, clinical, regulatory or governmental purposes or under
so-called “named patient” or other limited access programs; or (iv) for use in
any tests or studies reasonably necessary to comply with Applicable Laws, or
request by the FDA or any Foreign Regulatory Authority. For clarity, First
Commercial Sale shall be determined on a Licensed Product-by-Licensed Product
and country-by-country basis.

 

1.10 “FDA” shall mean the United States Food and Drug Administration and any
successor agency or authority thereto.

 

1.11 “Foreign Regulatory Authorities” shall mean any applicable supranational,
national, federal, state or local regulatory agency, department, bureau or other
governmental entity of any country or jurisdiction in the Territory (other than
the FDA in the United States), having responsibility in such country or
jurisdiction for any Regulatory Approvals of any kind in such country or
jurisdiction, and any successor agency or authority thereto.

 

1.12 “IND” shall mean an investigational new drug application (as defined in
Title 21 of the United States Code of Federal Regulations, as amended from time
to time) filed or to be filed with the FDA with regard to any Licensed Product.

 

1.13 “Indemnitees” and “Indemnifying Party” shall mean a Party, its Affiliates,
licensors and their respective directors, officers, employees, stockholders and
agents and their respective successors, heirs and assigns indemnified under
Section 8.1.1 or 8.1.2.

 

1.14 “Indication” shall mean a separate and distinct disease or medical
condition in humans: (a) which a Licensed Product is intended to treat or
prevent, as evidenced by the protocol for a clinical trial of such Licensed
Product or by the proposed Licensed Product labeling in an NDA filed with the
FDA or Foreign Regulatory Authority for such Licensed Product; or (b) which is
contained in a Licensed Product’s labeling approved as part of the Regulatory
Approval for such Product.

 

1.15 “Licensed Patent Rights” means all Patent Rights which are Controlled by
Licensor as of the Effective Date or become Controlled by Licensor during the
Term, to the extent related to Licensed Products in the Field, or the research,
development, manufacture, use or sale thereof. The Licensed Patent Rights as of
the Effective Date are listed in Schedule A, attached hereto and made a part
hereof. Schedule A shall be updated by the Parties on a semi-annual basis during
the Term to include any additional patents and patent applications not
previously listed; however, the inclusion or exclusion of a patent or patent
application from Schedule A is not to be deemed a conclusive indication of
whether that patent or application is or should be considered a “Licensed Patent
Right” for purposes of this Agreement.

 

1.16 “Licensed Product” shall mean any pharmaceutical product sold by Licensee
or its Affiliates or Sublicensees containing Anandamide (“AEA”) loaded into
porous silica particles, referred to as Z-pods™, or any derivative or analogue
thereof, in all dosage strengths, forms and formulations alone or in combination
with other products, that, absent the license in the Field provided in this
Agreement, would be an infringement of a Valid Claim of the Licensed Patent
Rights.

 



-3-

 

 

1.17 “Licensed Technology” shall mean and include all Technology, whether or not
patentable, including but not limited to formulations, techniques and materials,
Controlled by Licensor as of the Effective Date or which becomes Controlled by
Licensor during the Term related to any Licensed Product in the Field, or the
research, development, manufacture, use or sale thereof.

 

1.18 “MAA” shall mean an application filed with the relevant Foreign Regulatory
Authorities in Europe seeking Regulatory Approval to market and sell any
Licensed Product in Europe or any country or territory therein for a particular
Indication within the Field.

 

1.19 “NDA” shall mean: (a) in the United States, a New Drug Application (as more
fully defined in 21 CFR 314.5, et seq.) filed with the FDA, or any successor
application thereto; or (b) in any other country or group of countries, the
equivalent application or submission for approval to market a pharmaceutical
product filed with the governing Foreign Regulatory Authority in such country or
group of countries.

 

1.20 “Net Sales” shall mean the total consideration, in any form, received by
Licensee, its Affiliates or Sublicensees (each, a “Selling Party”) as
consideration for the sale, lease, provision or other disposition of Licensed
Products in the Field to Third Parties (“Total Consideration”) throughout the
Territory during each calendar quarter, less the following amounts incurred,
allowed, accrued, paid or otherwise specifically allocated to Licensed Products
by Licensee or its Affiliates or Sublicensees during such calendar quarter with
respect to sales of Licensed Products regardless of the calendar quarter in
which such sales were made:

 

(1) customary and reasonable trade discounts actually allowed after the initial
sale, refunds, returns and recalls, rebates and chargebacks for government and
managed care contracts;

 

(2) when included in gross sales, customary and reasonable freight, shipping,
duties, and sales, V.A.T. and/or use taxes based on sales prices, but not
including taxes when assessed on income derived from such sales; and

 

(3) a reasonable number of samples, provided that the samples are given for no
consideration (cash or otherwise).

 

In no case will the total deductions referenced in Sub-sections (a) through (c)
of this Section 1.20 exceed Twenty Five Percent (25%) of the Total Consideration
for Licensed Products in any calendar half year.

 

If Licensee intends to accept from Third Parties any non-cash consideration as
Net Sales or intend to provide Licensed Product at no charge, Licensee must
first obtain Licensor’s written approval, except as provided herein. For any
non-cash consideration approved by Licensor and received as Net Sales, the
Parties, if not otherwise agreed, will appoint an independent third party to
determine the present day value of such consideration and that value shall be
added to Net Sales in place of the non-cash consideration. The cost of the
independent third party will be paid by Licensee.

 



-4-

 

 

On a country-by-country basis, if a Licensed Product under this Agreement is
sold in combination with another active ingredient or component having
independent therapeutic effect or diagnostic utility in a country (a
“Combination Licensed Product”), Net Sales for the purpose of determining
royalties due hereunder shall be calculated as follows:

 

(i) Where all active ingredients in such Combination Licensed Product are sold
separately in such country, Net Sales shall be calculated by multiplying actual
Net Sales of such Combination Licensed Product in such country by the fraction
A/(A+B), where A is the net invoice price of the Licensed Product as sold
separately in such country, and B is the sum of the net invoice prices of the
other active ingredients in the combination sold separately.

 

(ii) If the Licensed Product component of the Combination Licensed Product is
sold separately in such country, but none of such other active ingredients is
sold separately in such country, Net Sales shall be calculated by multiplying
actual Net Sales of such Combination Licensed Product in such country by the
fraction A/C, where A is the net invoice price of such Licensed Product
component as sold separately in such country, and C is the net invoice price of
the Combination Licensed Product in such country.

 

(iii) If the Licensed Product component of the Combination Licensed Product is
not sold separately in such country, but the other active ingredients are sold
separately in such country, Net Sales shall be calculated by multiplying actual
Net Sales of such Combination Licensed Product in such country by the fraction
(C-D)/C, where C is the net invoice price of the Combination Licensed Product in
such country, and D is the sum of the net invoice prices charged for the other
active ingredients in the Combination Licensed Product in such country.

 

(iv) If none of the Licensed Product component and the other active ingredients
are sold separately in such country, Net Sales for the purpose of determining
royalties due hereunder for the Combination Licensed Product shall be determined
by mutual agreement of the Parties in good faith taking into account the
perceived relative value contributions of the Licensed Product portion of the
Combination Licensed Product and the other active ingredients in the Combination
Licensed Product. In case of disagreement, an independent expert agreed upon by
both Parties or, failing such agreement, designated by the AAA, shall determine
such relative value contributions and such determination shall be final and
binding upon the Parties.

 

In the event Licensed Product is “bundled” for sale together with one or more
other products in a country (a “Product Bundle”), then Net Sales for such
Licensed Product sold under such arrangement shall be determined on a
country-by-country basis by mutual agreement of the Parties in good faith taking
into account the relative value contributions of the Licensed Product and the
other products in the Product Bundle, as reflected in their individual sales
prices. In case of disagreement, an independent expert agreed upon by both
Parties or, failing such agreement, the AAA shall determine such relative value
contributions and such determination shall be final and binding upon the
Parties. In addition, if a Selling Party provides discounts or allowances with
respect to a Product Bundle, such discounts and allowances shall be allocated
(for purposes of the deductions used in calculating Net Sales as above) between
the Licensed Product and the other products in the Product Bundle in a manner
that does not unfairly or inappropriately bias the level of discounting against
the Licensed Product as compared to the other products in such Product Bundle.

 



-5-

 

 

For clarification, sale of Licensed Product by a Selling Party to another
Selling Party for resale by such entity to a Third Party shall not be deemed a
sale for purposes of this definition of “Net Sales,” provided that the
subsequent resale is included in the computation of Net Sales (i.e., if the
Licensed Product is not consumed by the Affiliate or Sublicensee). Further,
transfers or dispositions of Licensed Product, without consideration: (A) in
connection with patient assistance programs; (B) for charitable or promotional
purposes; (C) for preclinical, clinical, regulatory or governmental purposes or
under so-called “named patient” or other limited access programs; or (D) for use
in any tests or studies reasonably necessary to comply with Applicable Law,
regulation or request by the FDA or another Foreign Regulatory Authority, shall
not, in each case of (A) through (D), be deemed sales of such Licensed Product
for purposes of this definition of “Net Sales.”

 

1.21 “Patent Rights” shall mean the rights and interests in and to issued
patents and pending patent applications (including inventor’s certificates and
utility models) in any country or jurisdiction within the Territory, including
all provisionals, substitutions, continuations, continuations-in-part,
divisionals, supplementary protection certificates, renewals, all letters patent
granted thereon, and all reissues, reexaminations, extensions, confirmations,
revalidations, registrations, patents of addition thereof, PCTs and foreign
counterparts, Controlled by a Party.

 

1.22 “Regulatory Approval” shall mean any and all approvals (including pricing
and reimbursement approvals), product and establishment licenses, registrations
or authorizations of any kind of the FDA or any Foreign Regulatory Authority
necessary for the development, pre-clinical and/or human clinical testing,
manufacture, quality testing, supply, use, storage, importation, export,
transport, marketing and sale of a Licensed Product (or any component thereof)
for use in the Field in any country or other jurisdiction in the Territory.
“Regulatory Approval” shall include, without limitation, any approved BLA, NDA,
MAA or other Drug Approval Application.

 

1.23 “Sublicensee” shall mean any Third Party to whom Licensee grants a
sublicense of some or all of the rights granted to Licensee under and in
accordance with the terms of this Agreement.

 

1.24 “Technology” shall mean and include any and all unpatented, proprietary
ideas, inventions, discoveries, Confidential Information, biologic materials,
data, results, formulae, designs, specifications, methods, processes,
formulations, techniques, know-how, scientific information, technical
information (including, without limitation, structural and functional
information), process information, pre-clinical information, clinical
information, and any and all proprietary biological, chemical, pharmacological,
toxicological, pre-clinical, clinical, assay, control and manufacturing data and
materials.

 



-6-

 

 

1.25 “Term” shall mean the period commencing on the Effective Date and
continuing until the expiration or termination of this Agreement in accordance
with the terms hereof.

 

1.26 “Territory” shall mean the United States and Canada and their respective
territories, subject to the right of first negotiation in Section 2.1.6(b).

 

1.27 “Third Party” shall mean any person or entity other than Licensee, Licensor
and their respective Affiliates.

 

1.28 “Valid Claim” shall mean a claim in an issued, unexpired patent or in a
pending patent application within the Licensed Patent Rights that (a) has not
been finally cancelled, withdrawn, abandoned or rejected by any administrative
agency or other body of competent jurisdiction, (b) has not been revoked, held
invalid, or declared unpatentable or unenforceable in a decision of a court or
other body of competent jurisdiction that is unappealable or unappealed within
the time allowed for appeal, (c) has not been rendered unenforceable through
disclaimer or otherwise, and (d) is not lost through an interference proceeding.

 

2. GRANT OF RIGHTS

 

2.1 License to Licensee.

 

(1) Grant of License. Subject to the terms and conditions of the Einstein
Agreement and this Agreement, Licensor hereby grants to Licensee an exclusive
(even as to Licensor), royalty-bearing license, including the right to grant
sublicenses in accordance with Section 2.1.2, under the Licensed Patent Rights
and Licensed Technology, to Develop, have Developed, make, have made, use, have
used, sell, offer for sale, have sold, import, have imported, export and have
exported, Licensed Products and to practice the Licensed Technology in the
Territory, for any and all uses within the Field.

 

(2) Right to Sublicense. Subject to the prior approval of Einstein (at its sole
discretion and subsequent to any required amendment to the Einstein Agreement)
and Licensor (not to be unreasonably withheld or delayed), Licensee shall have
the right to grant sublicenses to any Sublicensee to all or any portion of its
rights under the license granted pursuant to this Section 2; provided, however,
that (a) Licensor shall be notified of any and all potential sublicenses, (b)
any and all sublicenses shall be consistent with the terms and conditions of
this Agreement, (c) a full and complete draft of the proposed sublicense is
submitted to Licensor, as well as a full and complete copy of the same within
thirty (30) days of execution thereof by Licensee, and (d) Licensee shall remain
obligated for the payment to Licensor of all of its payment obligations
hereunder, including, without limitation, the payment of any royalties described
in Section 4.2 hereof. In the event Licensee grants any permitted licenses or
sublicenses to Third Parties to sell Products that are subject to royalty
payments under Section 4.4, Licensee shall have the responsibility to account
for and report sales of any Licensed Product by a licensee or a sublicensee on
the same basis as if such sales were Net Sales by Licensee under this Agreement.
Licensee shall pay to Licensor (or cause the licensee or sublicensee to pay to
Licensor, with Licensee remaining responsible for any failure of the licensee or
sublicensee to pay amounts when due under this Agreement): (a) royalties on such
sales as if such sales of the licensee or sublicensee were Net Sales of Licensee
or any of its Affiliates; and (b) milestones payments pursuant to Section 4.3
based on the achievement by such licensee or sublicensee of any milestone event
contemplated in such Sections as if such milestone event had been achieved by
Licensees or any of its Affiliates hereunder.

 



-7-

 

 

(3) Retained Rights. Subject to the other terms of this Agreement, Licensor
retains the right to practice the Licensed Patent Rights (a) to develop, have
developed, make, have made, use, have used, sell have sold, offer for sale,
import, have imported, export and have exported any product that is not a
Licensed Product, and (b) to otherwise exploit such Licensed Technology and
Licensed Patent Rights for any and all uses outside of the Field.

 

(4) Retained Rights of Government. Pursuant at least to Article 2 of the
Einstein Agreement, this license granted hereunder is subject to the rights,
conditions and limitations imposed by United States law including without
limitation those rights granted to the United States Government as set forth
under Title 35 U.S.C §§ 200 through 204 and applicable regulations.

 

(5) Retained Rights of Albert Einstein. Notwithstanding the exclusive rights
granted to Licensee pursuant to this Section 2.1.1, Einstein, pursuant to at
least Section 4.2 of the Einstein Agreement, retains the right to make, use and
practice the Licensed Patent Rights in its own laboratories solely for
non-commercial scientific purposes and for continued non-commercial research.
Further, Einstein retains the right to make available to not-for-profit
scientific institutions and non-commercial researchers materials covered under
the Licensed Patent Rights, solely for non-commercial scientific and research
purposes.

 

(6) Right of First Negotiation.

 

(a) Licensee shall have a right of first negotiation to expand the Field to
include any new Indications for License Products in accordance with this Section
2.1.6(a) (such rights are referred to herein as the “Field Expansion Rights”).
If Licensee desires to license the Licensed Product for any Indications outside
of the Field, it shall notify Licensor in writing and the Parties shall proceed
to negotiate in good faith pursuant to Section 2.1.6(c) below. Licensor shall
not offer to license the Licensed Product for any Indication outside of the
Field to a Third Party without first offering such right to Licensee and
providing Licensee a thirty (30) day evaluation period.

 

(b) If at any time Licensor desires to license the Licensed Products in the
Field in any country outside of the Territory to any Third Party, it shall first
offer such rights to Licensee by providing written notice of its bona fide
intent to do so and Licensee shall have a period of thirty (30) days to assess
whether Licensee desires to expand the Territory to include such country
(“Territory Expansion Rights”).

 



-8-

 

 

(c) If Licensee desires to exercise such Field Expansion Rights or Territory
Expansion Rights it shall notify Licensor in writing prior to the expiration of
the applicable thirty (30) day evaluation period and the Parties shall negotiate
in good faith for a period of ninety (90) days thereafter (“Negotiation Period”)
to amend this Agreement as appropriate on reasonable market terms to include
such expanded rights. If, by the expiration of the Negotiation Period, the
Parties have not Agreed in principle to the material terms regarding the
applicable expansion rights, then at any time during the one-hundred eighty
(180) day period following the expiration of the Negotiation Period, Licensor or
its Affiliate may consummate a Third-Party license or sale, as applicable, on
terms that are more favorable to the Licensor or its Affiliate than the terms
last offered by Licensee during the negotiations. If such Third-Party license or
sale is not consummated within such one-hundred eighty (180) day period, the
terms and conditions of this Section 2.1.6 will again apply and Licensor shall
not and shall cause its Affiliates not to enter into any Third-Party sale or
license with respect to the applicable rights without giving Licensee another
opportunity to negotiation the applicable expansion rights in accordance with
the terms and conditions hereof. For purposes of this Section, “Agreed” means as
memorialized in a fully executed term sheet setting forth the material terms as
non-binding, and including certain customary binding provisions (such as those
regarding confidentiality, expenses, and a reasonable exclusivity period).
Licensor shall not and shall cause its Affiliates not to sell or license in any
manner to any Third Party any Licensed Product for such Indication or country
prior to the compliance with the foregoing.

  

3. DEVELOPMENT AND COMMERCIALIZATION OF LICENSED PRODUCTS.

 

3.1 Commercialization.

 

(1) Responsibility. From and after the Effective Date, Licensee shall have full
control and authority over the Development and commercialization of Licensed
Products in the Field in the Territory, including without limitation, (a) all
pre-clinical Development activities (including any pharmaceutical development
work on formulations or process development relating to any Licensed Product),
(b) all activities related to human clinical trials (including all clinical
studies, (c) all activities relating to manufacture and supply of all Licensed
Products (including all required process development and scale up work with
respect thereto), (d) all marketing, promotion, sales, distribution, import and
export activities relating to any Licensed Product, and (e) all activities
relating to any regulatory filings, registrations, applications and Regulatory
Approvals relating to any of the foregoing (including any INDs or foreign
equivalents, any manufacturing facility validation and/or licensure, any Drug
Approval Applications and any other Regulatory Approvals). Licensee shall own
all data, results and all other information arising from any such activities
under this Agreement, including without limitation, all regulatory filings,
registrations, applications and Regulatory Approvals relating to Licensed
Products (including any INDs or foreign equivalents, any Drug Approval
Applications and any other Regulatory Approvals), and all of the foregoing
information, documentation and materials shall be considered Confidential
Information and Technology solely owned by Licensee. All activities relating to
Development and commercialization under this Agreement shall be undertaken at
Licensee’s sole cost and expense, except as otherwise expressly provided in this
Agreement. Licensee shall market the Licensed Products in the Field under such
trademarks as Licensee selects and Licensee shall own all right, title and
interest, including good will in any such trademarks. If Licensee desires, and
requests from Licensor, to use a trademark owned or Controlled by Licensor in
connection with the marketing and sale of a Licensed Product, Licensor will
grant Licensee a royalty-free license to such trademarks for such purpose.

 



-9-

 

 

(2) Diligence.

 

(i) Licensee will exercise commercially reasonable efforts to Develop, receive
Regulatory Approval for and launch a Licensed Product in the Field in at least
one Indication in the Territory (“Diligence Milestone”). For purposes of this
Agreement, “commercially reasonable efforts” shall mean such reasonable efforts
and diligence to be in accordance with the efforts and resources Licensee would
use for a product candidate owned by it or to which it has rights, which is of
similar market potential and at a similar stage in its development or product
life as the applicable Licensed Product, taking into account all applicable
circumstances, including patent coverage, the competitiveness of the
marketplace, the proprietary position of the Licensed Product, product profile,
the relative potential safety and efficacy of the Licensed Product, the cost of
goods and availability of capacity to manufacture and supply the Licensed
Product at commercial scale, the profitability of the applicable Licensed
Product, and other relevant factors including, without limitation, technical,
legal, scientific or medical factors. If despite using commercially reasonable
efforts, Licensee believes that it will not timely achieve the Diligence
Milestone, it shall notify Licensor reasonably in advance of the foregoing date
and Licensor and Licensee will negotiate in good faith to establish a revised
timetable for such Diligence Milestone (“Revised Diligence Milestone”) or other
alternatives mutually acceptable to both Parties. If Licensee fails to timely
achieve a Revised Diligence Milestone using commercially reasonable efforts,
Licensor shall grant Licensee six (6) additional months to achieve such Revised
Diligence Milestone. If the Revised Diligence Milestone is not achieved within
that six-month timeframe, the Agreement shall terminate, and Licensed Products
shall revert to Licensor.

 

3.2 Joint Development Committee.

 

(1) Committee Responsibilities. Licensor and Licensee will establish a Joint
Development Committee (the “Joint Development Committee”) to plan, review,
coordinate and oversee Licensee’s performance of the Development activities and
timelines with respect to Licensed Products in the Field. The Joint Development
Committee shall review and approve a written development plan describing the
major tasks to be achieved regarding Licensed Products within the Field in the
Territory (“Development Plan”), submitted by Licensee within one hundred and
eighty (180) days after the Effective Date. The responsibilities of the Joint
Development Committee shall consist of:

 

(i) Facilitating the exchange of materials and information between the Parties;

 

(ii) Monitoring the progress of the Development Plan;

 

(iii) Reviewing and discussing the results of the Development Plan;

 



-10-

 

 

(iv) Approving the Development Plan, as well as any modifications of the
foregoing; and

 

(v) Such other responsibilities as the Parties may mutually agree in writing to
delegate to the Joint Development Committee.

 

(2) Membership. The Joint Development Committee shall include two (2)
representatives of each of Licensor and Licensee, with each Party’s members
selected by that Party. Each Party may replace its Joint Development Committee
representatives at any time, upon written notice to the other Party.

 

(3) Meetings. The Joint Development Committee shall meet at least quarterly, or
more frequently as agreed by the Parties, at such locations as the Parties
agree, and will otherwise communicate regularly. Meetings may also be held by
telephone or videoconference in lieu of in-person meetings, at such times as the
Parties agree. With the consent of the Parties, other representatives of each
Party may attend Joint Development Committee meetings as nonvoting observers.
Each Party shall be responsible for all of its own expenses associated with
attendance of such meetings.

 

(4) Decision Making. With respect to decisions taken on matters placed by either
Party before the Joint Development Committee, each Party shall have one vote.
Decisions of the Joint Development Committee shall be made by unanimous approval
of the Parties. If the members of the Joint Development Committee cannot reach
an agreement after commercially reasonable efforts to do so, then either Party’s
representative to the Joint Development Committee may refer such dispute to the
respective Chief Executive Officers of each Party, who shall meet in person or
by telephone within thirty (30) days after such referral to attempt in good
faith to resolve such dispute. Notwithstanding the foregoing, with respect to
matters under the responsibility of the Joint Development Committee, Licensee
will have the tie-breaking vote on any disputes regarding matters (i) solely
affecting the development and commercialization of the Licensed Products in the
Field and in the Territory or (ii) that generally do not adversely affect the
development and commercialization of the Licensed Products outside of the Field
or the Territory in any material respect.

 

3.3 Updates and Reports.

 

(1) Updates and Reports. Licensee shall provide Licensor with brief written
reports no less frequently than semi-annually during the Term (commencing with
the first anniversary of the Effective Date) summarizing Licensee’s efforts to
Develop and commercialize Licensed Products hereunder. Such reports shall
include on an annual basis a report of the status of all regulatory activities
conducted by Licensee with respect to Licensed Products. In addition, Licensee
shall provide Licensor with prompt written notice of the occurrence of the First
Commercial Sale of any Licensed Product in any country. All reports, updates,
and other information provided by one Party to the other Party under this
Agreement (including under this Section 3), shall be considered Confidential
Information of the Disclosing Party, subject to the terms of Section 5 hereof.

 



-11-

 

 

3.4 Technology Transfer and Assistance. Licensor shall provide to Licensee all
Licensed Technology at such time and in such manner and format as reasonable
requested by Licensee. Upon at least five business days’ prior written notice
(thirty (30) days prior written notice if travel is required), Licensor agrees
to provide Licensee with reasonable assistance during Licensor’s normal business
hours in understanding, interpreting and applying the Licensed Technology and
will answer any technical inquiries concerning the same during the Term.

 

3.5 Competing Products. Except pursuant to an agreement between the Parties
entered into in accordance with this Agreement, during the Term, Licensor shall
not, and shall cause each of its Affiliates or its or their employees to not
directly or indirectly (including through consultants, contractors or an
agreement with any Third Party, excluding the Einstein Agreement, including but
not limited to Section 4.2 of the Einstein Agreement and Section 2.1.5 of this
Agreement), research, develop, commercialize, manufacture, market, sell, detail
or promote any product that competes with the Licensed Product in the Field in
the Territory. Notwithstanding anything to the contrary in this Agreement, the
restrictions in this Section 3.5 shall not apply to any Third Party that
acquires Licensor after the Effective Date (whether by transfer or sale of all
or any substantial portion of its assets, equity or business, or similar
business combination transaction or otherwise) to the extent such Third Party
has existing research, development, manufacturing, marketing or sales activities
for a competing product that is independent of any Licensor programs or
activities, and such Third Party can continue work on such competing product,
provided it does so independently of Licensor.

 

3.6 Pre-clinical Supply. Following Licensee’s written request, Licensor shall
supply the Licensed Products to Licensee solely for confirmatory studies, and
other development and pre-clinical purposes under this Agreement prior to
Licensee establishing its own manufacturing capabilities, at price equal to
Licensor’s cost without markup.

 

3.7 Confirmatory Study. Licensor shall contract with a Contract Research
Organization to conduct a confirmatory study of Licensed Product in a cutaneous
lupus model prior to September 1, 2019. The cost and expense of the study shall
be borne by Licensor; provided, however that upon completion of the study and
upon Licensor sharing the data and results of the study with Licensee, Licensee
shall reimburse up to $40,000 of Licensor’s actual out-of-pocket costs for such
study within forty-five (45) days of receipt of an invoice and documentation of
such costs. Licensor shall commission and manage the study, and shall own the
data from the study, provided it shall provide such data to Licensee and such
data shall be considered Licensed Technology licensed to Licensee under Section
2.1.

 

3.8 Right of Reference. Each Party hereby grants to the other Party a “Right of
Reference or Use” as that term is defined in 21 C.F.R. § 314.3(b), and any
foreign equivalents, to any and all regulatory filings and regulatory data
relating to a product covered by the Licensed Patent Rights, including any
information related to pharmacology, toxicology, preclinical testing, clinical
testing, chemistry, manufacturing and controls data, batch records, trials and
studies, safety and efficacy, manufacturing information, analytical and quality
control. Each Party agrees to sign, and to cause its Affiliates to sign, any
instruments reasonably requested by the other Party in order to effect such
grant.

 



-12-

 

 

4. PAYMENTS AND ROYALTIES

 

4.1 License Fees.

 

(1) Upfront Payment. In consideration of the grant of the license described in
Section 2.1 hereof, Licensee hereby agrees to pay Licensor an upfront license
fee in the amount of $50,000, less the amount of $10,000 previously paid by
Licensee on or about May 13, 2019, which shall be paid within fifteen (15) days
after the Effective Date.

 

(2) Stock Purchase. As further consideration of the grant of the license
described in Section 2.1 hereof, Licensee hereby agrees that within forty-five
(45) days following the closing of Licensee’s next capital raise of $1,000,000
or more in equity financing, Licensee shall purchase $60,000 of Class B Common
Stock at a purchase price of $0.50 per share, pursuant to and following the
execution by Licensee of a stock purchase agreement that would be considered
typical for this type of transaction and mutually accepted to both parties.

 

4.2 Payment of Royalties; Royalty Rates

 

(1) Royalty Payments. In further consideration of the grant of the license by
Licensor hereunder, and subject to the other terms of this Agreement (including
the remainder of this Section 4), commencing on the date of the First Commercial
Sale of each Licensed Product in each country in the Territory and continuing
for the duration of the Royalty Term in such country, Licensee shall pay to
Licensor an escalating royalty based on cumulative Net Sales of any Licensed
Product in the Field sold by Licensee and/or its Affiliates and Sublicensees in
the Territory.

 

Royalty Rate on Commercial Sales  Royalty Rate  That portion of cumulative Net
Sales of Licensed Products that is less than or equal to USD $[*]   [*]% That
portion of cumulative Net Sales of Licensed Products that is greater than USD
$[*]  and less than or equal to USD $[*]   [*]% That portion of cumulative Net
Sales of Licensed Products that is greater than USD $[*]  and less than or equal
to USD $[*]   [*]% That portion of cumulative Net Sales of Licensed Products
that is greater than USD $[*]   [*]%

 

(2) One Royalty. Only one royalty, calculated at the highest applicable royalty
rate under this Section 4, shall be payable to Licensor hereunder for each sale
of a Licensed Product.

 

4.3 Milestone Payments.

 

(1) Payment. In further consideration of the grant of the license by Licensor
hereunder and subject to the other terms and conditions of this Agreement,
Licensee shall make the following payments to Licensor within forty-five (45)
days of the initial occurrence of each of the following events by Licensee or
its Affiliates or Sublicensees:

 

Milestone   Payment

Regulatory Approval by the FDA of an NDA in the U.S.A. for the sale and
marketing of Licensed Product in the Field based on the Indication as follows:

A. For the first Indication in the Field

B. For one additional Indication in the expanded Field resulting from the
exercise of the Expansion Rights

 

 

U.S.A.

A. [*]

B. [*]

     

Regulatory Approval by the Canadian FDA of an NDA in Canada for the sale and
marketing of Licensed Product in the Field based on the Indication as follows:

A. For the first Indication in the Field

B. For one additional Indication in the expanded Field resulting from the
exercise of the Expansion Rights 

 

 

Canada

A. [*]

B. [*]

 

It is hereby acknowledged and agreed that any milestone payment shall be made
only once, with respect to the first achievement of the relevant milestone for
the first Licensed Product, regardless of how many times such milestones are
achieved by Licensed Products and regardless of how many times a particular
Licensed Product achieves such milestones.

 

(2) Determination that Payments are Due. Licensee shall promptly (and in any
event within ten (10) business days) provide Licensor with written notice upon
its achievement of each of the milestones set forth in Section 4.3.1.

 

4.4 Payment Terms.

 

(1) Royalty Term. Royalties under Section 4.2 shall be payable on a Licensed
Product-by-Licensed Product and country-by-country basis during the period of
time commencing on the First Commercial Sale of a Licensed Product in a country
and ending upon the latest of: (a) 10 years from the date of First Commercial
Sale of such Licensed Product in such country, and (b) expiration of the
last-to-expire Valid Claim of the Licensed Patent Rights that would be infringed
by the composition, use or sale of such Licensed Product in such country (the
“Royalty Term”). On a Licensed Product-by-Licensed Product and
country-by-country basis, upon expiration of the Royalty Term for a Licensed
Product in a country, Licensee’s license under Section 2.1 with respect to such
Licensed Product in such country shall become fully-paid, irrevocable, freely
transferable, sublicensable and perpetual.

 



-13-

 

 

(2) Payment of Royalties and Milestones. Unless otherwise expressly provided,
Licensee shall make any milestone, license or royalty payments owed to Licensor
hereunder in arrears, within forty-five (45) days from the end of each quarter
in which such payment accrues. Each royalty payment shall be accompanied by a
report for each country in the Territory in which sales of Licensed Products
occurred in the calendar quarter covered by such statement, specifying: the
gross sales (if available) and Net Sales in each country’s currency; the
applicable royalty rate under this Agreement; the royalties payable in each
country’s currency, including an accounting of deductions taken in the
calculation of Net Sales; the applicable exchange rate to convert from each
country’s currency to United States Dollars under this Section 4.4; and the
royalties payable in United States Dollars.

 

(3) Overdue Royalties. Subject to the other terms of this Agreement, any
payments not paid within the time period set forth in this Section 4 shall bear
interest at a rate of one percent (1%) per month from the due date until paid in
full, provided that in no event shall said annual rate exceed the maximum
interest rate permitted by Applicable Law in regard to such payments. Such
royalty payment when made shall be accompanied by all interest so accrued.

 

(4) Accounting. All payments hereunder shall be made in the United States in
United States dollars. Conversion of foreign currency to United States dollars
shall be made at the conversion rate existing in the United States (as reported
in The Wall Street Journal) on the last business day of the quarter immediately
preceding the applicable calendar quarter. If The Wall Street Journal ceases to
be published, then the rate of exchange to be used shall be that reported in
such other business publication of national circulation in the United States as
the Parties reasonably agree.

 

(5) Tax Withholding; Restrictions on Payment. All payments hereunder shall be
made free and clear of any taxes, duties, levies, fees or charges, except for
withholding taxes (to the extent applicable). Licensee shall make any applicable
withholding payments due on behalf of Licensor and shall provide Licensor upon
request with such written documentation regarding any such payment as available
to Licensee relating to an application by Licensor for a foreign tax credit for
such payment with the United States Internal Revenue Service.

 

4.5 Records Retention; Review.

 

(1) Royalties. Commencing as of the date of First Commercial Sale of the first
Licensed Product hereunder, Licensee and its Affiliates and Sublicensees shall
keep for at least five (5) years from the end of the calendar year to which they
pertain complete and accurate records of sales by Licensee or its Affiliates and
Sublicensees, as the case may be, of each Licensed Product, in sufficient detail
to allow the accuracy of the payments hereunder to be confirmed.

 

(2) Review. Subject to the other terms of this Section 4.5.2, at the request of
Licensor, which shall not be made more frequently than once per calendar year
during the Term, upon at least thirty (30) days’ prior written notice from
Licensor, and at the expense of Licensor (except as otherwise provided herein),
Licensee shall permit an independent certified public accountant reasonably
selected by Licensor and reasonably acceptable to Licensee to inspect (during
regular business hours) the relevant records required to be maintained by
Licensee under this Section 4.5. In every case the accountant must have
previously entered into a confidentiality agreement with both Parties
substantially similar to the provisions of Section 5 and limiting the disclosure
and use of such information by such accountant to authorized representatives of
the Parties who need to know in connection with the inspection. Each Party
agrees to treat the results of any such accountant’s review of the other Party’s
records under this Section 4.5 as Confidential Information of the other Party
subject to the terms of Section 5. If any review reveals a deficiency in the
calculation and/or payment of royalties by Licensee, then (a) Licensee shall
promptly pay Licensor the amount remaining to be paid, and (b) if such
underpayment is by five percent (5%) or more, Licensee shall pay the reasonable
out-of-pocket costs and expenses incurred by Licensor in connection with the
review.

 



-14-

 

 

(3) Other Parties. Licensee shall include in any agreement with its Affiliates
or Sublicensees terms requiring such party to retain records as required in this
Section 4.5 and to permit Licensor to inspect such records as required by this
Section 4.5.

 

5. TREATMENT OF CONFIDENTIAL INFORMATION

 

5.1 Confidential Obligations. Licensor and Licensee each recognize that the
other Party’s Confidential Information constitutes highly valuable and
proprietary confidential information. Licensor and Licensee each agree that
during the Term and for five (5) years thereafter, it will keep confidential,
and will cause its employees, consultants, Affiliates and sublicensees to keep
confidential, all Confidential Information of the other Party. Neither Licensor
nor Licensee nor any of their respective employees, consultants, Affiliates or
sublicensees shall use Confidential Information of the other Party for any
purpose whatsoever other than exercising any rights granted to it or reserved by
it hereunder. Without limiting the foregoing, each Party may disclose
information to the extent such disclosure is reasonably necessary to (a) file
and prosecute patent applications and/or maintain patents which are filed or
prosecuted in accordance with the provisions of this Agreement, or (b) file,
prosecute or defend litigation in accordance with the provisions of this
Agreement or (c) comply with Applicable Laws or court orders; provided, however,
that if a Party is required to make any such disclosure of the other Party’s
Confidential Information in connection with any of the foregoing, it will give
reasonable advance notice to the other Party of such disclosure requirement and
will use reasonable efforts to assist such other Party in efforts to secure
confidential treatment of such information required to be disclosed. Nothing
herein contained shall preclude Einstein from making required reports or
disclosures to the NIH or to any other philanthropic or governmental funding
organization, provided, however, that no Confidential Information of Licensee is
disclosed in the process.

 

5.2 Limited Disclosure and Use. Licensor and Licensee each agree that any
disclosure of the other Party’s Confidential Information to any officer,
employee, consultant or agent of the other Party or any of its Affiliates or
Sublicensees shall be made only if and to the extent necessary to carry out its
rights and responsibilities under this Agreement, shall be limited to the
maximum extent possible consistent with such rights and responsibilities and
shall only be made to the extent any such persons are bound by written
confidentiality obligations to maintain the confidentiality thereof and not to
use such Confidential Information except as expressly permitted by this
Agreement. Licensor and Licensee each further agree not to disclose or transfer
the other Party’s Confidential Information to any Third Parties under any
circumstance without the prior written approval from the other Party (such
approval not to be unreasonably withheld), except as otherwise required by
Applicable Law, and except as otherwise expressly permitted by this Agreement.
Each Party shall take such action, and shall cause its Affiliates or
Sublicensees to take such action, to preserve the confidentiality of each
other’s Confidential Information as it would customarily take to preserve the
confidentiality of its own Confidential Information, using, in all such
circumstances, not less than reasonable care. Each Party, upon the request of
the other Party, will return all the Confidential Information disclosed or
transferred to it by the other Party pursuant to this Agreement, including all
copies and extracts of documents and all manifestations in whatever form, within
sixty (60) days of such request or, if earlier, the termination or expiration of
this Agreement; provided however, that a Party may retain (a) any Confidential
Information of the other Party relating to any license which expressly survives
such termination and (b) one (1) copy of all other Confidential Information in
inactive archives solely for the purpose of establishing the contents thereof.

 



-15-

 

 

5.3 Publicity. Neither Party may publicly disclose the existence or terms or any
other matter of fact regarding this Agreement without the prior written consent
of the other Party, which consent shall not be unreasonably withheld or delayed;
provided, however, that either Party may make such a disclosure (a) to the
extent required by Applicable Law or by the requirements of any nationally
recognized securities exchange, quotation system or over-the-counter market on
which such Party has its securities listed or traded, or (b) to any investors,
prospective investors, lenders and other potential financing sources who are
obligated to keep such information confidential. In the event that such
disclosure is required as aforesaid, the disclosing Party shall make reasonable
efforts to provide the other Party with notice beforehand and to coordinate with
the other Party with respect to the wording and timing of any such disclosure.
The Parties, upon the execution of this Agreement, will mutually agree to a
press release with respect to this transaction for publication. Once such press
release or any other written statement is approved for disclosure by both
Parties, either Party may make subsequent public disclosure of the contents of
such statement without the further approval of the other Party. Notwithstanding
the foregoing, neither Party shall use the name of Einstein without the prior
written consent of Einstein, except if such use is required by law, regulation,
federal securities law, or judicial order, in which event the Parties will
promptly inform Licensor prior to any such required use.

 

5.4 Use of Name. Neither Party shall employ or use the name of the other Party
in any promotional materials or advertising without the prior express written
permission of the other party.

 

6. PROVISIONS CONCERNING THE FILING, PROSECUTION AND MAINTENANCE OF PATENT
RIGHTS

 

6.1 Patent Filing, Prosecution and Maintenance. Pursuant to Section 3.2 of the
Einstein Agreement, Licensor shall control national phase prosecution and
maintenance of patent application number PCT/US2018/017524 filed February 9,
2018 and any divisionals, continuations, and continuations-in-part of said
patent in all jurisdictions and covering all disclosed subject matter, including
but not limited to subject matter within the Field. Regarding any other patent
or patent application that might become a Licensed Patent Right—and subject to
the other terms of this Section 6.1—Licensee shall be responsible for
controlling, preparing, filing, prosecuting, obtaining and maintaining, at its
sole cost, expense and discretion, all Licensed Patent Rights (including,
without limitation, the composition of matter patents and applications covering
the composition of matter of the Licensed Product), in the Territory after the
Effective Date, using patent counsel reasonably acceptable to Licensor. Licensor
shall be responsible and shall pay for all such costs incurred, or amounts due
and outstanding prior to the Effective Date. In connection with the foregoing,
Licensee shall (i) keep Licensor reasonably informed of the course of the
prosecution and maintenance of Licensed Patent Rights and (ii) reasonably
consider Licensor’s comments regarding such matters, and (iii) reasonably
endeavor to undertake all suggestions by Licensor that are not unreasonable.
Until expiration of Licensee’s Expansion Rights with respect to a particular
Indication, Licensor shall keep Licensee reasonably informed of the course of
the prosecution and maintenance of patents and patent applications now or
hereafter owned or Controlled by Licensor relating to any Licensed Product
outside the Field and shall reasonably consider Licensee’s comments, and in the
event that Licensee does not obtain a license for Licensed Products outside the
Field, shall thereafter keep Licensee reasonably informed with respect to such
patents and patent applications, other than those having applicability solely
outside the Field as to which Licensee has previously elected not to obtain a
license. Similarly, for any patents and patent applications related to any
Licensed Product now or hereafter owned or Controlled by Licensor outside of the
Territory, Licensor shall keep Licensee reasonably informed of the course of the
prosecution and maintenance of such patents and patent applications and shall
reasonably consider Licensee’s comments. Licensor shall have responsibility for
patent costs for patents that are primarily related to Licensed Products outside
the Field (including related formulation patents) and outside of the Territory.
In the event that Licensee obtains an option or license for Licensed Products
that are outside the Field or outside of the Territory as of the Effective Date,
the Parties will agree upon appropriate treatment of and responsibility for
patent costs for such patents at the time of any Field or Territory expansion.

 



-16-

 

 

6.2 Patent Term Restoration. After the Effective Date, Licensee shall have the
sole right, at its sole discretion, to elect which patent within the Licensed
Patent Rights to extend under the Hatch-Waxman Act or any similar foreign
counterpart, with respect to Licensed Products. Licensor shall not apply for an
extension under the Hatch-Waxman Act, or any similar foreign counterpart, of any
patent owned or Controlled by Licensor that is related to a Licensed Product
either inside or outside the Field, without obtaining Licensee’s prior, written
consent. On request of Licensor or its licensee with respect to Licensed
Products outside the Field, Licensee will reasonably discuss possible
application for such extensions with respect to Licensed Products outside the
Field.

 

6.3 Notice of Infringement. If, during the Term, either Party learns of any
actual, alleged or threatened infringement by a Third Party of any Licensed
Patent Rights under this Agreement, such Party shall promptly notify the other
Party and shall provide such other Party with available evidence of such
infringement.

 

6.4 Infringement of Licensed Patent Rights. Subject to Einstein rights pursuant
to the Einstein Agreement, including but not limited to Article 8 of the
Einstein Agreement, Licensee shall have the first right (but not the
obligation), at its own expense and with legal counsel of its own choice, to
bring suit (or take other appropriate legal action) against any actual, alleged
or threatened infringement of the Licensed Patent Rights in the Field. Licensor
shall have the right, at its own expense, to be represented in any such action
by Licensee by counsel of Licensor’s own choice; provided, however, that under
no circumstances shall the foregoing affect the right of Licensee to control the
suit as described in the first sentence of this Section 6.4. If Licensee does
not file any action or proceeding against any such material infringement within
six (6) months after the later of (i) Licensee’s notice to Licensor under
Section 6.3 above, (ii) Licensor’s notice to Licensee under Section 6.3 above,
or (iii) a written request from Licensor to take action with respect to such
infringement, then Licensor shall have the right (but not the obligation), at
its own expense, to bring suit (or take other appropriate legal action) against
such actual, alleged or threatened infringement, with legal counsel of its own
choice, but shall not be permitted to settle any such suit without the prior
consent of Licensee, which consent shall not be unreasonably withheld. In the
event that Licensee shall undertake the enforcement and/or defense of the
Licensed Patent Rights by litigation, Licensee may withhold up to fifty percent
(50%) of the royalties otherwise due Licensor hereunder after notification of
infringement and apply the same toward reimbursement of its expenses, including
reasonable attorneys’ fees, in connection therewith. In order for such royalties
to be continued to be withheld, Licensee must continuously and diligently pursue
such enforcement and/or defense. Any damages, monetary awards or other amounts
recovered, whether by judgment or settlement, pursuant to any suit, proceeding
or other legal action taken under this Section 6.4, shall applied as follows:

 

(a) First, to reimburse the Parties for their respective costs and expenses
(including reasonable attorneys’ fees and costs) incurred in prosecuting such
enforcement action;

 

-17-

 



 

(b) Second, to Licensee in reimbursement for lost sales (net of royalties)
associated with Licensed Products and to Licensor in reimbursement for lost
royalties owing hereunder based on such lost sales (and the reimbursement to
Licensor of royalties withheld by Licensee pursuant to this Section 6.4);

 

(c) Third, any amounts remaining shall be allocated as follows: (a) if Licensee
is the Party bringing such suit or proceeding or taking such other legal action,
one hundred percent (100%) to Licensee, (b) if Licensor is the Party bringing
such suit or proceeding or taking such other legal action, one hundred percent
(100%) to Licensor, and (c) if the suit is brought jointly, fifty percent (50%)
to each Party.

 

If a Party brings any such action or proceeding hereunder, the other Party
agrees to be joined as party plaintiff if necessary to prosecute such action or
proceeding, and to give the Party bringing such action or proceeding reasonable
assistance and authority to file and prosecute the suit; provided, however, that
neither Party shall be required to transfer any right, title or interest in or
to any property to the other Party or any Third Party to confer standing on a
Party hereunder.

 

7. REPRESENTATIONS AND WARRANTIES

 

7.1 Licensor Representations. Licensor represents and warrants to Licensee that:

 

(a) the execution and delivery of this Agreement and the performance of the
transactions contemplated hereby have been duly authorized by all appropriate
Licensor corporate action;

 

(b) this Agreement is a legal and valid obligation binding upon Licensor and
enforceable in accordance with its terms, and the execution, delivery and
performance of this Agreement by the Parties does not conflict with any
agreement, instrument or understanding to which Licensor is a party or by which
it is bound;

 



-18-

 

 

(c) Licensor has the full right and legal capacity to grant the rights granted
to Licensee hereunder without violating the rights of any Third Party;

 

(d) To the best of Licensor’s knowledge, Licensed Patent Rights have been
properly filed and prosecuted and Licensor, through the Einstein Agreement, as
of the Effective Date, holds exclusive rights on a worldwide basis to the
Licensed Patent Rights (pursuant to the Einstein Agreement) and Licensed
Technology (as Controlled by Licensor);

 

(e) Licensor is not aware of any Third Party patent, patent application or other
intellectual property rights that would be infringed (i) by practicing any
process or method or by making, using or selling any composition which is
claimed or disclosed in, or which constitutes, Licensed Technology, or (ii) by
making, using, offering for sale, selling or importing Licensed Products;

 

(f) Licensor is not aware of any infringement or misappropriation by a Third
Party of the Licensed Technology; and,

 

(g) Licensor shall comply with the terms and conditions of the Einstein
Agreement including, without limitation, Licensor’s obligation to provide
certain payments to Einstein under Article 6 of the Einstein Agreement.

 

7.2 Licensee Representations. Licensee represents and warrants to Licensor that:

 

(a) the execution and delivery of this Agreement and the performance of the
transactions contemplated hereby have been duly authorized by all appropriate
Licensee corporate action; and

 

(b) this Agreement is a legal and valid obligation binding upon Licensee and
enforceable in accordance with its terms, and the execution, delivery and
performance of this Agreement by the Parties does not conflict with any
agreement, instrument or understanding to which Licensee is a party of or by
which it is bound.

 

7.3 No Warranties.

 

(1) Nothing in this Agreement is or shall be construed as:

 

(a) a warranty or representation by either Party or Einstein as to the validity
or scope of any patent application or patent licensed hereunder;

 

(b) a warranty or representation by either Party or Einstein that anything made,
used, sold or otherwise disposed of under any license granted pursuant to this
Agreement is or will be free from infringement of patents, copyrights, and other
rights of third parties.

 

(2) Except as expressly set forth in this Agreement, NEITHER PARTY (NOR
EINSTEIN) MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTIES OF ANY KIND, EITHER
EXPRESS OR IMPLIED. THERE ARE NO EXPRESS OR IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR OF NON-INFRINGEMENT OF
ANY PATENT, COPYRIGHT, TRADEMARK, OR OTHER RIGHTS OF THIRD PARTIES, OR ANY OTHER
EXPRESS OR IMPLIED WARRANTIES. IN ADDITION, NEITHER PARTY (NOR EINSTEIN) SHALL
BE LIABLE FOR ANY SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
HOWEVER CAUSED, UNDER ANY THEORY OF LIABILITY AND WHETHER OR NOT SUCH PARTY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 



-19-

 

 

8. INDEMNIFICATION

 

8.1 Indemnification.

 

(1) Licensee Indemnity. Licensee shall indemnify, defend and hold harmless
Licensor, its Affiliates and their respective directors, officers, employees,
stockholders and agents and their respective successors, heirs and assigns (the
“Licensor Indemnitees”) and Einstein and its current or former directors,
governing board members, trustees, officers, faculty, medical and professional
staff, employees, students and agents and their respective successors, heirs and
assigns (“Einstein Indemnitees”) from and against any liability, damage, loss or
expense (including reasonable attorneys’ fees and expenses of litigation)
incurred by or imposed upon such Licensor Indemnitees and/or Einstein
Indemnitees, or any of them, in connection with any Third Party claims, suits,
actions, demands or judgments, including, without limitation, personal injury
and product liability matters, to the extent arising out of (a) the research,
development, testing, production, manufacture, supply, promotion, import, sale
or use by any person of any Licensed Product manufactured or sold by Licensee or
any Affiliate or Sublicensee under this Agreement, (b) any material breach of
this Agreement by Licensee, or (c) the gross negligence or willful misconduct on
the part of Licensee or any Affiliate or Sublicensee, in any such case under
this Section 8.1.1, except to the extent of Licensor’s (but not Einstein’s)
responsibility therefor under Section 8.1.2 below.

 

(2) Licensor Indemnity. Subject to Section 8.1.1 above, Licensor (but expressly
excluding Einstein under this Section 8.1.2) shall indemnify, defend and hold
harmless Licensee, its Affiliates, Sublicensees, their respective directors,
officers, employees, and agents, and their respective successors, heirs and
assigns (the “Licensee Indemnitees”), from and against any liability, damage,
loss or expense (including reasonable attorneys’ fees and expenses of
litigation) incurred by or imposed upon such Licensee Indemnitees, or any of
them, in connection with any Third Party claims, suits, actions, demands or
judgments, including, without limitation, personal injury and product liability
matters (but excluding any patent infringement matters, which are governed by
Section 6 above), to the extent arising out of (a) any actions or omissions of
Licensor under this Agreement, (b) any material breach of this Agreement by
Licensor, or (c) the gross negligence or willful misconduct on the part of
Licensor.

 

8.2 Indemnification Procedures. In the event that any Indemnitee is seeking
indemnification under Section 8.1 above from a Party (the “Indemnifying Party”),
the other Party shall notify the Indemnifying Party of such claim with respect
to such Indemnitee as soon as reasonably practicable after the Indemnitee
receives notice of the claim, and the Party (on behalf of itself and such
Indemnitee) shall permit the Indemnifying Party to assume direction and control
of the defense of the claim (including the right to settle the claim, subject to
the limitations below) and shall cooperate as requested (at the expense of the
Indemnifying Party) in the defense of the claim. The indemnification obligations
under Article 8 shall not apply to any harm suffered as a direct result of any
delay in notice to the Indemnifying Party hereunder or to amounts paid in
settlement of any claim, demand, action or other proceeding if such settlement
is effected without the consent of the Indemnifying Party, which consent shall
not be withheld or delayed unreasonably. The Indemnitee, its employees and
agents, shall reasonably cooperate with the Indemnifying Party and its legal
representatives in the investigation of any claim, demand, action or other
proceeding covered by Section 8.1. An Indemnifying Party may settle any claim
without the written consent or approval of the Indemnitees provided the
Indemnities are fully released from the claim, are held harmless from the
payment of any money or damages in the settlement, all liability or
responsibility of the Indemnities is disclaimed and denied in the settlement
agreement, and no order or other restriction is placed on any of the Indemnities
in connection with the settlement.

 



-20-

 

 

8.3 Insurance. Licensee represents and warrants that before Licensee, or an
Affiliate or a Sublicensee makes any sales of Licensed Products or performs or
causes any third party to perform any clinical trials or tests in human subjects
involving Licensed Products, Licensee or Affiliates or Sublicensees will acquire
and maintain in each country in which Licensee or Affiliates or Sublicensees
shall test or sell Licensed Products, appropriate insurance coverage reasonably
acceptable to Licensor, but providing coverage in respect of Licensed Products
in an amount no less than Two Million Dollars (US $2,000,000) per claim.
Licensee or Affiliates will not perform, or cause any third party to perform,
any clinical trials or any tests in human subjects involving Licensed Products
unless and until it obtains all required Regulatory Approvals with respect to
Licensed Products in the applicable countries. Prior to instituting any clinical
trials or any tests in human subjects, or sale of any Licensed Product, Licensee
shall provide evidence of such insurance to Licensor and Einstein. If Licensor
or Einstein determines that such insurance is not reasonably appropriate,
Licensee and/or Einstein shall so advise Licensee and Licensee shall delay such
trials, tests or sales until the Parties and Einstein mutually agree that
reasonably appropriate coverage is in place. Licensor and Einstein shall be
listed as an additional insured in Licensee's insurance policies. If such
insurance is underwritten on a 'claims made' basis, Licensee agrees that any
change in underwriters during the term of this Agreement will require the
purchase of 'prior acts' coverage to ensure that coverage will be continuous
throughout the term of this Agreement.

 

(1) The minimum amounts of insurance coverage required under this Section shall
not be construed to create a limit of Licensee's liability with respect to its
indemnification under Section 8.1 of this Agreement.

 

(2) Licensee shall provide Licensor with written evidence of such insurance upon
request of Licensor. Licensee shall provide Licensor with written notice at
least ninety (90) days prior to the cancellation, non-renewal or material change
in such insurance; if Licensee does not obtain replacement insurance providing
comparable coverage within such ninety (90) day period, Licensor shall have the
right to terminate this Agreement effective at the end of such ninety (90) day
period without notice or any additional waiting periods.

 

(3) Licensee shall maintain such comprehensive general liability insurance
beyond the expiration or termination of this Agreement during (i) the period
that any product, process or service, relating to, or developed pursuant to,
this Agreement is being commercially distributed or sold or tested in clinical
trials by Licensee or by a Sublicensee, Affiliate, optionee or agent of Licensee
and (ii) a reasonable period after the period referred to in (i) above, which in
no event shall be less than five (5) years.

 



-21-

 

 

9. TERM AND TERMINATION

 

9.1 Term; Expiration. The term of this Agreement shall commence on the Effective
Date and, unless earlier terminated in accordance with this Article 9, shall
continue until the expiration of the last-to-expire Royalty Term (the “Term”).

 

9.2 Termination Rights for Breach.

 

(1) Termination for Breach. Subject to the other terms of this Agreement, this
Agreement and the rights and options granted herein may be terminated by either
Party upon any material breach by the other Party of any material obligation or
condition, effective thirty (30) days after giving written notice to the
breaching Party of such termination in the case of a payment breach and ninety
(90) days after giving written notice to the breaching Party of such termination
in the case of any other breach, which notice shall describe such breach in
reasonable detail. The foregoing notwithstanding, if such default or breach is
cured or remedied or shown to be non-existent within the aforesaid thirty (30)
or ninety (90) day period, the notice shall be automatically withdrawn and of no
effect. However, prior to giving any notice of termination for breach, the
Parties shall first attempt to resolve any disputes as to the existence of any
breach as set forth in Article 10.

 

(2) Voluntary Termination. Licensee shall have the right to terminate this
Agreement at any time upon ninety (90) days written notice to Licensor.
Notwithstanding Section 9.4 to the contrary, during such ninety (90) day period
(i) no further milestone payments would become due during such notice period,
(ii) Licensee would exercise its license during such period solely to the extent
reasonably necessary to fulfill its obligations under the Agreement and for the
orderly wind-down and transfer of Licensed Products to Licensor, (iii) Licensor
would have the right to negotiate with Third Parties with respect to
re-licensing the Licensed Products in the Field during such notice period, and
(iv) during such notice period, the license to Licensee would become
non-exclusive.

 

9.3 Termination for Bankruptcy. In the event that either Party files for
protection under bankruptcy laws, makes an assignment for the benefit of
creditors, appoints or suffers appointment of a receiver or trustee over its
property, files a petition under any bankruptcy or insolvency act or has any
such petition filed against it which is not discharged within sixty (60) days of
the filing thereof, then the other Party may terminate this Agreement effective
immediately upon written notice to such Party.

 

9.4 Effects of Termination.

 

(1) Termination for Licensee Breach. Upon any termination of this Agreement by
Licensor under Section 9.2.1 or by Licensee pursuant to Section 9.2.2, as of the
effective date of such termination all relevant licenses and sublicenses granted
by Licensor to Licensee hereunder shall terminate automatically. Notwithstanding
the foregoing, no such termination of this Agreement shall be construed as a
termination of any valid sublicense of any Sublicensee hereunder, and thereafter
each such Sublicensee shall be considered a direct licensee of Licensor,
provided that (i) such Sublicensee is then in full compliance with all terms and
conditions of its sublicense, (ii) all accrued payments obligations to Licensor
have been paid, and (iii) such Sublicensee agrees in writing to assume all
applicable obligations of Licensee under this Agreement. Without limiting the
generality of the foregoing, Licensee shall have no obligation to make any
milestone or royalty payment to Licensor that has not accrued prior to the
effective date of any termination of this Agreement, but shall remain liable for
all such payment obligations accruing prior to the effective date of such
termination.

 



-22-

 

 

(2) Wind-Down Procedures. Upon any termination of this Agreement by Licensor
under Section 9.2.1 or by Licensee pursuant to Section 9.2.2, Licensee shall
responsibly wind-down, in accordance with accepted pharmaceutical industry norms
and ethical practices, any on-going clinical studies for the terminated Licensed
Products for which it has responsibility hereunder in which patient dosing has
commenced or, if reasonably practicable and requested by Licensor, Licensee, its
Affiliates or its Sublicensees shall complete such trials. Licensee shall be
responsible for any costs associated with such wind-down. Licensor shall pay all
costs incurred by either Party to complete such studies should Licensor request
that such studies be completed. Licensee agrees to cooperate with Licensor and
its designee(s) to facilitate a smooth, orderly and prompt transition of the
manufacture and commercialization of the Licensed Product in the Territory to
Licensor and/or its designee(s) following such termination, and upon request by
Licensor, and at Licensor’s expense, Licensee shall transfer to Licensor some or
all quantities of Licensed Product in its possession, for a price mutually
agreed to by the Parties. In addition, following such termination, upon
Licensor’s request, all Regulatory Approvals and regulatory filings and
communications relating to the Licensed Products owned (in whole or in part) or
otherwise controlled by Licensee and its Affiliates, and all other documents
relating to or necessary to further manufacture and commercialize any Licensed
Products, as such items exist as of the effective date of such termination
(including all related completed and ongoing clinical studies) shall be assigned
to Licensor, and Licensee shall provide to Licensor one (1) copy of the
foregoing and all documents contained in or referenced in any such items,
together with the raw and summarized data for any clinical studies (and where
reasonably available, electronic copies thereof), and Licensor shall be
responsible for all costs and expenses in connection with such transfer and the
maintenance of such files.

 

9.5 Remedies. Except as otherwise expressly set forth in this Agreement, the
termination provisions of this Article 9 are in addition to any other relief and
remedies available to either Party at law.

 

9.6 Surviving Provisions. Notwithstanding any provision herein to the contrary,
the rights and obligations of the Parties set forth in Articles 1, 5, 8, 9, 10,
and 11 and the terms of Section 4.4 (for accrued payment obligations) shall
survive the expiration or termination of the Term.

 



-23-

 

 

10. DISPUTES

 

10.1 Negotiation. The Parties recognize that a bona fide dispute as to certain
matters may from time to time arise during the term of this Agreement that
relates to either Party’s rights and/or obligations hereunder. In the event of
the occurrence of such a dispute, either Party may, by written notice to the
other Party, have such dispute referred to their respective senior officials
designated below or their successors, for attempted resolution by good faith
negotiations within thirty (30) days after such notice is received. Said
designated senior officials are as follows:

 

For Licensee: Chief Executive Officer

 

For Licensor: Chief Executive Officer

 

In the event the designated senior officials are not able to resolve such
dispute within the thirty (30) day period, either Party may invoke the
provisions of Section 10.2.

 

10.2 Arbitration. Subject to Section 10.1, any dispute, controversy or claim
initiated by either Party arising out of, resulting from or relating to this
Agreement, or the performance by either Party of its obligations under this
Agreement (other than bona fide Third Party actions or proceedings filed or
instituted in an action or proceeding by a Third Party against a Party), whether
before or after termination of this Agreement, shall be finally resolved by
binding arbitration. Whenever a Party shall decide to institute arbitration
proceedings, it shall give written notice to that effect to the other Party. Any
such arbitration shall be conducted under the Commercial Arbitration Rules of
the American Arbitration Association (“AAA”) by a panel of three arbitrators
appointed in accordance with such rules. Any such arbitration shall be held in
Delaware. The method and manner of discovery in any such arbitration proceeding
shall be governed by the laws of the Delaware. The arbitrators shall have the
authority to grant injunctions and/or specific performance and to allocate
between the parties the costs of arbitration in such equitable manner as they
determine. Judgment upon the award so rendered may be entered in any court
having jurisdiction or application may be made to such court for judicial
acceptance of any award and an order of enforcement, as the case may be. In no
event shall a demand for arbitration be made after the date when institution of
a legal or equitable proceeding based upon such claim, dispute or other matter
in question would be barred by the applicable statute of limitations.
Notwithstanding the foregoing, either Party shall have the right, without
waiving any right or remedy available to such Party under this Agreement or
otherwise, to seek and obtain from any court of competent jurisdiction any
interim or provisional relief that is necessary or desirable to protect the
rights or property of such Party, pending the selection of the arbitrators
hereunder or pending the arbitrators’ determination of any dispute, controversy
or claim hereunder.

 

11. MISCELLANEOUS

 

11.1 Notification. All notices, requests and other communications hereunder
shall be in writing, shall be addressed to the receiving party’s address set
forth below or to such other address as a party may designate by notice
hereunder, and shall be either (i) delivered by hand, (ii) sent by private
courier service providing evidence of receipt, or (iii) sent by registered or
certified mail, return receipt requested, postage prepaid. The addresses and
other contact information for the parties are as follows:

 

If to Licensor:

Zylo Therapeutics Inc.

200C Patewood Dr., Suite 400C

Greenville, SC 29615

Attn: CEO

 

With a copy to:

 

Timothy Cassidy

Dority-Manning

Two Liberty Square

75 Beattie Place, Suite 1100

Greenville, SC 29601

 

If to Licensee:

Hoth Therapeutics, Inc.

1 Rockefeller Plaza, Suite 1039

New York, NY 10020

Attn: CEO

 

With a copy to:

 

Richard Friedman, Esq.
Sheppard Mullin Richter & Hampton LLP
30 Rockefeller Plaza
New York, NY 10112

 



-24-

 

 

All notices, requests and other communications hereunder shall be deemed to have
been given either (i) if by hand, at the time of the delivery thereof to the
receiving party at the address of such party set forth above, (ii) if sent by
private courier, on the day such notice is delivered to the recipient, or (iii)
if sent by registered or certified mail, on the fifth (5th) business day
following the day such mailing is made.

 

11.2 Language. This Agreement has been prepared in the English language and the
English language shall control its interpretation.

 

11.3 Governing Law. This Agreement will be construed, interpreted and applied in
accordance with the laws of the State of Delaware (excluding its body of law
controlling conflicts of law).

 

11.4 Limitations. Except as expressly set forth in this Agreement, neither Party
grants to the other Party any right or license to any of its intellectual
property.

 

11.5 Entire Agreement. This is the entire Agreement between the Parties with
respect to the subject matter hereof and supersedes all prior representations,
understandings and agreements between the Parties with respect to the subject
matter hereof. No modification shall be effective unless in writing with
specific reference to this Agreement and signed by the Parties.

 

11.6 Waiver. The terms or conditions of this Agreement may be waived only by a
written instrument executed by the Party waiving compliance. The failure of
either Party at any time or times to require performance of any provision hereof
shall in no manner affect its rights at a later time to enforce the same. No
waiver by either Party of any condition or term shall be deemed as a continuing
waiver of such condition or term or of another condition or term.

 



-25-

 

 

11.7 Headings. Section and subsection headings are inserted for convenience of
reference only and do not form part of this Agreement.

 

11.8 Assignment. Neither this Agreement nor any right or obligation hereunder
may be assigned, delegated or otherwise transferred, in whole or part, by either
Party without the prior express written consent of the other; provided, however,
that either Party may, without the written consent of the other, assign this
Agreement hereunder to its Affiliates, or in connection with the transfer or
sale of all or substantially all of such Party’s assets or business related to
this Agreement, or in the event of its merger, consolidation, change in control
or similar transaction. Any permitted assignee shall assume all obligations of
its assignor under this Agreement. Any purported assignment in violation of this
Section 11.8 shall be void. The terms and conditions of this Agreement shall be
binding upon and inure to the benefit of the permitted successors and assigns of
the parties.

 

11.9 Force Majeure. Neither Party shall be liable for failure of or delay in
performing obligations set forth in this Agreement, and neither shall be deemed
in breach of its obligations, if such failure or delay is due to natural
disasters or any causes beyond the reasonable control of such Party. In event of
such force majeure, the Party affected thereby shall use reasonable efforts to
cure or overcome the same and resume performance of its obligations hereunder.

 

11.10 Construction. The Parties hereto acknowledge and agree that: (i) each
Party and its counsel reviewed and negotiated the terms and provisions of this
Agreement and have contributed to its revision; (ii) the rule of construction to
the effect that any ambiguities are resolved against the drafting Party shall
not be employed in the interpretation of this Agreement; and (iii) the terms and
provisions of this Agreement shall be construed fairly as to all Parties hereto
and not in favor of or against any Party, regardless of which Party was
generally responsible for the preparation of this Agreement.

 

11.11 Severability. If any provision(s) of this Agreement are or become invalid,
are ruled illegal by any court of competent jurisdiction or are deemed
unenforceable under then current Applicable Law from time to time in effect
during the Term hereof, it is the intention of the Parties that the remainder of
this Agreement shall not be affected thereby. The Parties hereto covenant and
agree to renegotiate any such term, covenant or application thereof in good
faith in order to provide a reasonably acceptable alternative to the term,
covenant or condition of this Agreement or the application thereof that is
invalid, illegal or unenforceable, it being the intent of the Parties that the
basic purposes of this Agreement are to be effectuated.

 

11.12 Status. Nothing in this Agreement is intended or shall be deemed to
constitute a partner, agency, employer-employee, or joint venture relationship
between the Parties.

 

11.13 Section 365(n). All licenses granted under this Agreement are deemed to
be, for purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of
right to “intellectual property” as defined in Section 101 of such Code. The
Parties agree that Licensee may fully exercise all of its rights and elections
under the U.S. Bankruptcy Code, regardless of whether either Party files for
bankruptcy in the United States or other jurisdiction. The Parties further agree
that, in the event Licensee elects to retain its rights as a licensee under the
U.S. Bankruptcy Code, Licensee shall be entitled to complete access to any
technology licensed to it hereunder and all embodiments of such technology.

 



-26-

 

 

11.14 Export Compliance. Licensee and its Affiliates and Sublicensees shall
comply with all United States laws and regulations controlling the export of
certain commodities and technical data, including without limitation all Export
Administration Regulations of the United States Department of Commerce.

 

11.15 Further Assurances. Each Party agrees to execute, acknowledge and deliver
such further instructions, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

 

11.16 Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

[Remainder of page intentionally left blank]

 

-27-

 

  

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representative as of the Effective Date.

 

Hoth Therapeutics, Inc.   Zylo Therapeutics Inc.           By:  

/s/ Robb Knie

  By:  

/s/ Scott Pancoast

          Title:  Chief Executive Officer   Title:  Chief Executive OFficer

 

 

-28-

 

 

Schedule A

 

Licensed Patent Rights

 

Title   Country   Application Number   Filing Date   Status   Inventors [*]  
[*]   [*]   [*]   [*]   [*]

 

 

Schedule A -1-



 

